      Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 1 of 19



 1   PICCARRETA DAVIS KEENAN FIDEL PC
     2 East Congress Street, Suite 1000
 2
     Tucson, Arizona 85701-1782
 3   (520) 622-6900
     Michael L. Piccarreta
4    State Bar No. 003962
5    Email: mlp@pd-law.com
     Attorney for Defendant Andrew Padilla
6                -and-
     KARP & WEISS, P.C.
7
     3060 N Swan Road
8    Tucson, AZ 85712
     (520) 325-4200
9    Stephen M. Weiss
10   State Bar No. 002261
     Email: sweiss@karpweiss.com
11   Attorney for Defendant Joye Vaught
12
                            IN THE UNITED STATES DISTRICT COURT
13
                                        DISTRICT OF ARIZONA
14
15     United States of America,                         NO. CR-18-00422-06-PHX-SPL

16                         Plaintiff,
                                                         MOTION TO DISMISS DUE TO
17
       v.                                                GOVERNMENT INTERFERENCE WITH
18                                                       RIGHT TO COUNSEL AND REQUEST
       6. Andrew Padilla,                                FOR DISCLOSURE OR, IN THE
19        (Counts 1-51)                                  ALTERNATIVE, MOTION TO
20     7. Joye Vaught,                                   WITHDRAW
          (Counts 1-51)
21                                                       [Oral Argument Requested]
                            Defendants.
22
23
            Defendants Andrew Padilla and Joye Vaught respectfully request this Court to
24
25   dismiss the indictment against them because the government’s improper interference with

26   their right to counsel of choice has resulted in the denial of that right under the Fifth and Sixth
27   Amendments to the United States Constitution.
28

                                                     1
         Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 2 of 19



 1            Excludable delay under 18 U.S.C. § 3161(h)(1)(D) may occur as a result of this
 2
     motion or an order based thereon, as explained more fully below.
 3
     I.       BACKGROUND
4
5             Defendants Andrew Padilla and Joye Vaught worked at the website Backpage.com

6    (“Backpage”) until the government shut it down. By virtue of their employment with
7
     Backpage, Padilla and Vaught earned the right to indemnification and/or advancement of
8
     funds for civil or criminal matters that arose as a result of their employment.1 From the time
9
10   the defendants were indicted on March 28, 2018, the government has also engaged in

11   massive ex parte seizures of assets belonging to some of the defendants and Backpage, while
12
     engaging in a course of conduct seeking to avoid judicial review of the illegality of the
13
     seizures. The history of the government’s unlawful seizures2 and the defendants’ attempts to
14
15   obtain judicial review has been previously briefed for this Court.3 Defendants will not repeat

16   that history here, but will set out a chronology of the events relevant to the present motion.
17
              In January of 2017, undersigned counsel Michael L. Piccarreta, Esq. began his
18
     representation of Mr. Padilla. On March 28, 2018, the government obtained the initial
19
20
21   1
       See United States v. Stein, 541 F.3d 130, 155 (2d Cir. 2008) (recognizing the Sixth
     Amendment right to counsel of choice for “an employee who reasonably expects to receive
22   attorneys’ fees as a benefit or perquisite of employment, whether or not the expectation arises
23   from a legal entitlement”).
     2
       The government’s seizures and seizure warrants violated the First, Fourth, Fifth and
24   Sixth Amendments. The basis for this is set forth in the pleadings that have been filed
25   but have yet to receive judicial review. Thus, the government has bootstrapped illegal
     and unconstitutional seizures by using the essentially identical unconstitutional
26   warrants to render these defendants impecunious and unable to defend themselves.
     3
       Some of these details are set forth in Docs. 360, 382, and 443, incorporated herein by
27
     reference pursuant to LRCrim 12.1 and LRCiv 7.1(d)(2).
28

                                                   2
         Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 3 of 19



 1   indictment in this matter in this district, and also began its massive civil seizures of assets by
 2
     filing in the Central District of California, choosing that district rather than Arizona. On
 3
     March 30, 2018, undersigned counsel Stephen M. Weiss, Esq. began his representation of
4
5    Ms. Vaught. On April 6, 2018, the government arrested the defendants, searched the

6    residences of some defendants (not Padilla or Vaught), and seized large amounts of personal
7
     property from those defendants. At that time, the government attorneys indicated to Mr.
8
     Larkin’s previous attorneys and Mr. Hyer’s attorney that the government was not seizing
9
10   funds in attorney trust accounts.4 That information was relayed to other co-counsel in the

11   case. On April 25, 2018, the government filed its unsuccessful motion to disqualify First
12
     Amendment Davis Wright Tremaine LLP (“DWT”) and Henze Cook Murphy PLLC
13
     (“HCM”), law firms that had successfully represented Backpage and its officers and
14
15   employees in civil and criminal matters across the country for many years. (Doc. 118).5 On

16   April 26, 2018, the parties submitted a proposed case management schedule in connection
17
     with the April 30, 2018, status conference. The government made no mention to this Court
18
     or any of the defense attorneys of any seizure of attorneys’ trust accounts. Defendants Padilla
19
20   and Vaught agreed to the proposed case management schedule without knowledge that the

21
22
23   4
       This is consistent with the general practice in this district for cases like this. One assumes,
     but does not know, that the differential treatment was a decision made at higher levels of the
24   Department of Justice.
25
     5
       In a second prong of its attack against DWT, the government later seized DWT’s trust
     account in August 2018, again attempting to remove defendants’ counsel of choice for First
26   Amendment issues. Eventually, the government permitted DWT to retain earned fees but
     not additional funds that were kept in the IOLTA trust account for future fees to be incurred
27
     in this case.
28

                                                     3
         Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 4 of 19



 1   government would later deprive them of funds required to defend the case, review the
 2
     government disclosure, and meet the obligations set forth in the schedule. On May 2, 2018,
 3
     the Court issued its Scheduling Order. (Doc. 131).
4
5             On May 4, 2018, in a meeting with counsel for Mr. Padilla, the government expressed

6    concerns about the funds in counsel’s attorney trust account and inquired about the existence
7
     of any indemnification/advancement agreements. On May 7, 2018, counsel for Mr. Padilla
8
     responded via correspondence with attached paperwork relating to the indemnification and
9
10   advancement provisions applicable to Mr. Padilla.6 On May 18, 2018, the government again

11   raised its “concerns” about funds for Mr. Padilla’s representation.7 On June 13, 2018, counsel
12
     for Mr. Padilla then provided a detailed response setting forth the grounds for Mr. Padilla’s
13
     and counsel’s beliefs that the funds were not tainted and could not be subject to seizure or
14
15   forfeiture.8 Counsel for Mr. Padilla did not hear anything further on the subject from the

16   government for many months.
17
              The parties then engaged in the litigation of multiple pretrial motions, and this Court
18
     heard oral arguments on the motions on October 5, 2018. On October 12, 2018, this Court
19
20   issued its order denying the government’s motion to disqualify DWT and HCM. (Doc. 338).

21   On October 15, 2018, the Court issued its order denying Mr. Padilla’s motion for itemization
22   of Brady/Giglio materials, but “implor[-ed]” the government to abide by its avowal in open
23
     court that it would disclose any Brady/Giglio materials within 10 days of their discovery.
24
25
26   6
       See attached Exhibit 1.
     7
       See attached Exhibit 2.
27   8
       See attached Exhibit 3.
28

                                                    4
         Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 5 of 19



 1   (Doc. 339). On October 23, 2018, and October 26, 2018, counsel for Mr. Padilla made two
 2
     separate discovery requests for specific types of Brady/Giglio materials.9 The government
 3
     responded via letter, essentially setting forth its theory of the case and its justification for not
4
5    producing any Brady materials.10

6             On October 31, 2018, approximately two weeks after this Court issued the orders
7
     referenced above, the government obtained its ex parte seizure warrants for the attorney trust
8
     accounts of counsel for Mr. Padilla, Ms. Vaught, and other law firms who were not attorneys
9
10   of record in the criminal case. Undersigned counsel were advised of the seizure warrants on

11   or about November 7, 2018. The government permitted undersigned counsel to keep any
12
     earned fees through November 30, 2018, but required counsel to provide edited billing
13
     statements to the government for its review. The government has since informed counsel for
14
15   defendants Padilla and Vaught that the trust funds they hold cannot be used to pay any fees

16   earned after November of 2018. 11 Thus, there have been no payments to counsel for Padilla
17
     and Vaught for all work performed or costs incurred since December 1, 2018.
18
              The government has also represented, as the seizure warrants have expired, that it
19
20   likely will seek to again seize the IOLTA trust accounts, and that defense counsel may expose

21   themselves to criminal liability if they use those funds to pay fees earned after November
22
23
24
25
26   9
       See attached Exhibits 4 and 5.
     10
        See attached Exhibits 6 and 7.
27   11
        See attached Exhibit 8.
28

                                                      5
      Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 6 of 19



 1   2018.12 Undersigned counsel clearly and unmistakably understood this statement to mean
 2
     there was the potential of criminal investigation and no guarantee that there would not be
 3
     criminal prosecution if they withdrew any funds from their trust accounts, even though the
4
5    seizure warrants had expired and new ones had not been issued. The government actions and

6    words effectively re-froze the trust accounts as no attorney is willing to risk prosecution,
7
     even a bad-faith wrongful prosecution, in light of such a statement.13 Thus, the government
8
     has engaged in a pattern of conduct resulting in the inability to use funds in attorney trust
9
10   accounts to continue funding Padilla’s and Vaught’s retained counsel of choice, retain

11   experts, fund technical assistants to navigate the discovery maze of government disclosure
12
     or defend this case.
13
            In striking contrast, the government is not seeking any attorney trust account funds
14
15   from cooperating defendants Mr. Ferrer and Mr. Hyer until the case is completed. Ironically,

16   Ferrer and Hyer, for whatever reason, admitted guilt while Vaught and Padilla, who have in
17
     part different cases, are presumed and profess innocence, yet they are the ones the
18
19
20   12
        See attached Exhibit 9, p. 12 (transcript of hearing held in the Central District of California
21   before the Honorable Rozella A. Oliver on December 12, 2018). Although the proceedings
     in the Central District of California have been opened, this transcript is currently under seal.
22   Thus, it is provided to this Court under seal, although it is anticipated that this transcript will
23   in the future be removed from placement under seal as there does not appear the need for
     secrecy.
24   13
        Whether the government meant their words to be a threat or whether defense counsel
25   misinterpreted these words as a threat makes no difference. The result is the same.
     Defense counsel, each of whom has been practicing criminal law for decades, has not
26   had government counsel intimate such action in a pending criminal case. Regardless of
     the government intent, the trust accounts are unavailable for use due to government
27
     action.
28

                                                     6
      Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 7 of 19



 1   government seeks to deprive of funds to defend themselves. However, these funds are
 2
     derived from the same sources and would therefore be subject to seizure and forfeiture under
 3
     the same theories the government espouses. The message is clear; if you plead and cooperate,
4
5    the lawyer will get paid for professional services. If, on the other hand, the presumed-

6    innocent defendant disputes the government’s case, their lawyers trust accounts will be
7
     seized, rendering the presumed-innocent defendant with an inability to defend against the
8
     charges with counsel of choice. The government actions create an inherent conflict between
9
10   the financial interests of the lawyer and the interests of the client.

11          Defendants Padilla and Vaught now request this Court to dismiss the indictment
12
     against them due to this violation of their Fifth Amendment right to due process and Sixth
13
     Amendment right to counsel of choice, based on the principles set forth in United States v.
14
15   Stein, 435 F.Supp.2d 330 (S. D. N.Y. 2006), aff’d 541 F.3d 130 (2nd Cir. 2008), and this

16   Court’s supervisory powers.
17
     II.    ARGUMENT
18
            A.      The Government’s Interference With Assets Earmarked To Fund The
19                  Defense Of The Present Case Has Denied Defendants Their Right To
20                  Assistance Of Counsel Of Choice In Violation Of The Fifth and Sixth
                    Amendments To The United States Constitution.
21
            Among the rights guaranteed by the Sixth Amendment to the United States
22
23   Constitution is the right of a defendant to be represented by the attorney of his or her

24   choosing. United States v. Gonzalez-Lopez, 548 U.S. 140, 146 (2006) (“the Sixth
25
     Amendment right to counsel of choice…commands…that the accused be defended by the
26
     counsel he believes to be best”); Powell v. Alabama, 287 U.S. 45, 53 (1932) (due process
27
28

                                                     7
      Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 8 of 19



 1   also requires that “a defendant should be afforded a fair opportunity to secure counsel of his
 2
     own choice”). “The right to select counsel of one’s choice…has been regarded as the root
 3
     meaning of the constitutional guarantee.” Gonzalez-Lopez, 548 U.S. at 147-48. Accordingly,
4
5    erroneous deprivation of the right to counsel of choice constitutes fundamental error

6    requiring automatic reversal. Id. at 148.
7
            The Sixth Amendment right to counsel of choice extends to any “employee who
8
     reasonably expects to receive attorneys’ fees as a benefit or perquisite of employment,
9
10   whether or not the expectation arises from a legal entitlement.” Stein, 541 F.3d at 155. In

11   Stein, the Second Circuit Court of Appeals upheld the district court’s dismissal of the
12
     indictment due to the government’s interference with corporate officers’ and employees’
13
     right to counsel of choice. Specifically, the government interfered with funds earmarked to
14
15   pay defendants’ legal fees. Id. at 136. Accordingly, the Second Circuit affirmed the district

16   court’s dismissal of the indictment, accepting the defendants’ claim that “the government
17
     unjustifiably interfered with their relationship with counsel and their ability to mount the best
18
     defense they could muster.” Id. at 155.14
19
20          Stein did not involve the pretrial seizure of attorney trust funds, and the legality of

21   such government conduct was not at issue. In the present case, the government’s seizure of
22
23
24   14
       The Second Circuit affirmed the district court’s ruling dismissing the indictment on Sixth
25   Amendment grounds and did not address the district court’s separate finding that the
     government’s interference with assets to fund attorneys’ fees for counsel of choice also
26   violated the defendants’ substantive due process rights. 541 F.3d at 136. See United States v.
     Stein, 435 F.Supp.2d 330, 365 (S. D. N.Y. 2006); United States v. Stein, 495 F.Supp.2d 390,
27
     412 (S. D. N.Y. 2007).
28

                                                    8
      Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 9 of 19



 1   publishing proceeds, defendants’ assets, and attorney trust accounts has yet to be judicially
 2
     approved for these defendants nor subject to the adversary process for the host of reasons
 3
     defendants’ have raised previously. The government will undoubtedly claim their actions are
4
5    lawful. The defendants strongly believe the government’s actions were unlawful and

6    unconstitutional. Those matters are now being litigated in proceedings in the District Court
7
     for the Central District of California and the Ninth Circuit Court of Appeals, and defendants
8
     Padilla and Vaught will not reiterate those arguments here.15 However, even if, contrary to
9
10   law and fact, the government’s seizures of attorney trust accounts were lawful, the

11   government’s conduct nevertheless constitutes improper interference with Padilla’s and
12
     Vaught’s right to counsel of choice.
13
            Initially, the fact that the government is not seizing the same purportedly “tainted”
14
15   funds from defendants who cooperate with the government shows the government’s

16   willingness to undermine the full functioning of the adversary system. This further shows
17
     that the source of the funds is not an issue. It is defendants’ decision to exercise his and her
18
     constitutional rights that prompt these seizures. The government, by its actions, rewards
19
20
21   15
        The Court has indicated that issues relating to the release of seized assets should be raised
     in the Central District of California. See Doc. 447, pp. 3-4 (“At a hearing held on November
22
     16, 2018, the Court declined to disrupt the seizure warrants issued by the Central District of
23   California when similar challenges were brought by other Defendants (Docs. 360, 365, 376),
     and the Court found that the Defendants had a sufficient legal remedy for any challenges to
24   the seizure warrants issued by the Central District of California in that district. (Doc. 401 at
25   56, 57-58, 59)…Lacey has not provided the Court with any precedent or persuasive
     argument for why he cannot seek the requested equitable relief in the Central District of
26   California…. Therefore, as discussed in the Court’s previous Order, the Court finds that any
     legal or equitable relief from the warrants issued by the Central District of California is
27
     properly sought in that district”).
28

                                                    9
     Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 10 of 19



 1   individuals who waive their constitutional rights and punishes those accused who exercise
 2
     their constitutional rights. Secondly, the fact that the government did not attempt to seize
 3
     attorney trust accounts until years after the representation began and many months after the
4
5    indictment (and after vigorous assertion of their constitutional rights and litigation of

6    contested motions in the case) reveals the appearance of government retaliation against these
7
     defendants for exercising their protected constitutional and statutory rights. Thirdly, the
8
     government’s actions have completely disrupted the defense, creating uncertainty and
9
10   limiting the ability for undersigned counsel to proceed in a complex and time-consuming

11   criminal litigation. It is especially troubling here, as Mr. Padilla, through counsel, has rejected
12
     plea offers, asserted his innocence, and indicated his intent to exercise his constitutional right
13
     to a jury trial. Fourthly, this type of seizure of attorney trust accounts in the middle of hotly-
14
15   contested criminal litigation, especially in a First Amendment case, have not occurred before

16   in this district, at least to undersigned counsel’s memory. It is especially troubling when there
17
     has not been a contested adversary hearing demonstrating that even one penny of the
18
     publishing assets is tainted. This is not per se contraband but the legitimately earned proceeds
19
20   of a business that had been operating for years collecting revenue and paying its bills of all

21   types including attorneys’ fees.
22          Finally, this is part of a pattern to deprive defendants of their Sixth Amendment
23
     rights. The government seeks ex parte seizure warrants by choosing a different district from
24
25   where the criminal matter is filed thus necessitating the expenditure of additional financial

26   resources outside of this jurisdiction. The government adopts a course of conduct seeking to
27   avoid judicial review of its seizures. The parties are required to litigate these matters, which
28

                                                    10
     Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 11 of 19



 1   are mostly collateral, albeit time consuming and costly. The government then unsuccessfully
 2
     attempts to conflict out First Amendment counsel of choice which took considerable time
 3
     and resources to resolve. The government provides disclosure in such a manner that it cannot
4
5    be effectively reviewed without expensive technical assistance. After discussions, the

6    government chooses not to seize the trust accounts which contain the funds to defend the
7
     case. After defendants assert their constitutional rights, the government changes course and
8
     seizes the trust accounts of First Amendment counsel to try to, once again unsuccessfully,
9
10   remove them from the case. Counsel for Padilla and Vaught vigorously assert their clients’

11   rights, including particular demands for Brady material, and part of the government’s
12
     response is a seizure of their attorneys’ trust accounts. This action ties up counsel on a
13
     collateral matter to this day. The government then, without the benefit of a seizure warrant,
14
15   indicates that if the trust accounts are used to defend the case, the attorneys will be

16   investigated with no assurances they would not be prosecuted. All of these actions cannot be
17
     looked upon in a vacuum, but as a pattern which has significantly and adversely impacted
18
     defendants’ due process and Sixth Amendment rights.
19
20          It is noteworthy that Chief Justice Roberts has recently been highly critical of

21   precisely this kind of conduct and has strongly voiced his concerns about seizures of
22   attorneys’ fees undermining the adversary system. “An individual facing serious
23
     criminal charges brought by the United States has little but the Constitution and his
24
25   attorney standing between him and prison” and the right to counsel is, in many ways,

26   “the most precious right a defendant has, because it is his attorney who will fight for
27   the other rights the defendant enjoys.” Kaley v. United States, 571 U.S. 320, 341, 344
28

                                                  11
     Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 12 of 19



 1   (2014) (Roberts, C. J., dissenting). “The possibility that a prosecutor could elect to
 2
     hamstring his target by preventing him from paying his counsel of choice raises
 3
     substantial concerns about the fairness of the entire proceeding.” Id. at 345.
4
5           The issues presented here implicate some of the most fundamental
            precepts underlying the American criminal justice system. A person
6           accused by the United States of committing a crime is presumed innocent
            until proven guilty beyond a reasonable doubt. But he faces a foe of
7
            powerful might and vast resources, intent on seeing him behind bars. That
8           individual has the right to choose the advocate he believes will most ably
            defend his liberty at trial.
9                                                …
10          Federal prosecutors, when they rise in court, represent the people of the
            United States. But so do defense lawyers -- one at a time. In my view, the
11          Court’s opinion pays insufficient respect to the importance of an
            independent bar as a check on prosecutorial abuse and government
12
            overreaching. Granting the Government the power to take away a
13          defendant’s chosen advocate strikes at the heart of that significant role.
14   Id. at 357-58. All of Chief Justice Roberts’ concerns are playing out in this case.
15
            Under these circumstances, the government’s actions constitute interference with
16
     Padilla’s and Vaught’s right to counsel of choice and their right to due process right in the
17
18   middle of the litigation.

19                  1.      Permitting Cooperating Defendants To Keep Funds Earmarked
20                          For Attorneys’ Fees While Denying Those Funds To Defendants
                            Who Are Contesting The Charges Is Unseemly And Undermines
21                          The Workings Of The Adversary System.
22          “The very premise of our adversary system of criminal justice is that partisan
23
     advocacy on both sides of a case will best promote the ultimate objective that the guilty be
24
25   convicted and the innocent go free.” Herring v. New York, 422 U.S. 853, 862 (1975). In the

26   present case, the government is seeking to weaken these non-cooperating defendants’ ability
27   to defend the case, gain tactical advantage, and undermine the contemplated workings of the
28

                                                  12
     Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 13 of 19



 1   adversary system. As in Stein, “the government conducted itself in a manner that evidenced
 2
     a desire to minimize the involvement of defense attorneys.” 435 F.Supp.2d at 353.
 3
            The government is perfectly willing to allow defendants to continue to use
4
5    purportedly “tainted” assets to defend themselves as long as those defendants curry favor

6    with the government. The result is that Ferrer and Hyer continue to utilize assets in their
7
     attorneys’ trust fund accounts and continue to be represented by their counsel of choice,
8
     while non-cooperating, presumed-innocent defendants Padilla and Vaught are severely
9
10   disadvantaged because they no longer have funds to defend the case. Indeed, the government

11   continues to press its tactical advantage by holding Padilla and Vaught to deadlines they
12
     agreed to when they believed that they would continue to have the funds to meet those
13
     obligations.
14
15          The government is sending a very clear message here. If the government believes a

16   defendant will make it easier for the government to win its case through cooperation with
17
     the government and willing to waive their constitutional rights, the defendant can continue
18
     to keep his attorney trust funds and the services of his counsel of choice. If, on the other hand,
19
20   the government believes that the presumed-innocent defendant will make it harder for the

21   government to win its case through vigorous representation and assertion of the defendant’s
22   rights, the defendant will be deprived of assets necessary to fund his counsel of choice and
23
     thereby deprived of counsel. This “ends justify the means” approach is unseemly and
24
25   unworthy of the United States government. United States v. Helmandollar, 852 F.2d 498,

26   501 (9th Cir. 1988) (“This ‘ends justify the means’ approach is wholly contrary to the duty
27   of a United States prosecutor and analogously to agents of the United States Government to
28

                                                    13
     Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 14 of 19



 1   act with the utmost probity and uprightness”).
 2
                    2.      The Timing Of The Government’s Seizure Of Attorney Trust
 3                          Funds Shows The Government’s Improper Purpose In
                            Retaliating Against Defendants For Exercising Their Protected
4                           Constitutional And Statutory Rights.
5
            The government’s seizure of attorney trust accounts occurred some 18 months after
6
     counsel began representing Mr. Padilla and seven months after Mr. Weiss began
7
8    representation of Ms. Vaught which coincided with the initial indictment. It was after months
9    of vigorous litigation in the case and approximately two weeks after receiving rulings on
10
     litigated pretrial motions (some of which went against the government), that the government
11
     obtained its attorney trust account ex parte seizure warrants for Mr. Padilla and Ms. Vaught.
12
13   This timing, in and of itself, and the government’s actions demonstrate the government’s
14   desire to be no longer troubled by attorneys vigorously and effectively representing
15
     defendants’ interests and defending their rights. The government’s timing and the undisputed
16
     facts reveal its tactical strategy. Finally, the unusualness and selective use of mid-case seizure
17
18   of attorney trust accounts is clearly an intentional strategy which has immensely impaired

19   the ability of Padilla and Vaught to defend this case.
20
            In this regard, cases involving vindictive prosecution are instructive in evaluating the
21
     government’s conduct in seizing attorney trust accounts after defendants assert their rights.
22
23   “[W]hen prosecutorial actions stem from an animus toward the exercise of a defendant's

24   rights... vindictive prosecution exists.” United States v. Gallegos­ Curiel, 681 F.2d 1164,
25
     1169 (9th Cir. 1982). The appearance of vindictiveness results “where, as a practical matter,
26
     there is a realistic or reasonable likelihood of prosecutorial conduct that would not have
27
28

                                                    14
     Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 15 of 19



 1   occurred but for hostility or a punitive animus toward the defendant because he has exercised
 2
     his specific legal rights.” Id. The doctrine of vindictive prosecution “seeks to reduce or
 3
     eliminate apprehension on the part of the accused” and “is designed, in part, ‘to prevent
4
5    chilling the exercise of rights by other defendants who must make their choices under similar

6    circumstances in the future.’” United States v. Jenkins, 504 F.3d 694, 700 (9th Cir. 2007)
7
     (internal citations and alterations omitted). “When a defendant exercises constitutional or
8
     statutory rights in the course of criminal proceedings, the government may not punish him
9
10   for such exercise without violating due process guaranteed by the federal Constitution.”

11   United States v. Wall, 37 F.3d 1443, 1448 (10th Cir. 1994) (citation omitted).
12
            When government conduct such as this results in the denial of the right to counsel of
13
     choice, the Court should exercise its authority, as in Stein, to dismiss the indictment due to
14
15   the Fifth and Sixth Amendment violations. The courts are not required to stand idly by in the

16   face of such conduct. Federal courts retain supervisory powers to dismiss indictments in
17
     order “to remedy a constitutional or statutory violation; to protect judicial integrity by
18
     ensuring that a conviction rests on appropriate considerations validly before a jury; or to deter
19
20   future illegal conduct.” United States v. Barrera-Moreno, 951 F.2d 1089, 1091 (9th Cir.

21   1991); see also United States v. W.R. Grace, 526 F.3d 499, 511 n. 9 (9th Cir. 2008) (en banc)
22   (noting that the court’s supervisory powers are not necessarily limited to these three
23
24
25
26
27
28

                                                   15
     Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 16 of 19



 1   scenarios).16
 2
            Accordingly, defendants respectfully request this Court to issue its order dismissing
 3
     the indictment against them based on the principles set forth in Stein and this Court’s
4
5    supervisory powers.

6           B.       Defendants Are Entitled To Disclosure Of All Communications Relating
                     To The Government’s Belated Decision To Seize Attorney Trust
7
                     Accounts And Disclosure Of Any Other Cases In The District Of Arizona
8                    Where There Have Been Post-Indictment Pretrial Seizure Of
                     Defendants’ Attorneys’ Fees.
9
10          Given the chronology of events set forth above, defendants request this Court to order

11   the government to disclose all communications and memoranda, including legal memoranda
12
     discussing the constitutional and legal issues surrounding the seizures of publishing assets
13
     and attorneys’ fees post-indictment pretrial. These communications include communications
14
15   between and among: prosecutors and law enforcement agents in the U.S. Attorney’s Office

16   for the District of Arizona; prosecutors and law enforcement agents in the Department of
17
     Justice, including prosecutors and law enforcement agents within the Money Laundering and
18
     Asset Recovery Section and the Forfeiture Unit; and any government prosecutors and law
19
20   enforcement agents and counsel for cooperating defendants Backpage, Ferrer, and Hyer.

21          Defendants also request the United States to disclose all cases where the government
22   has seized post-indictment, but prior to trial, attorneys’ fees from defendants’ counsel of
23
24
25   16
       In fact, a court in this district just recently exercised its supervisory powers to dismiss an
26   indictment with prejudice due to a violation of the defendant’s Sixth Amendment right to
     counsel. United States v. Laurean-Lozoya, 2018 WL 5924181 (D. Ariz., November 13,
27
     2018).
28

                                                   16
     Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 17 of 19



 1   choice. Defendants suspect this will not be a hard task as there is likely none, but in case we
 2
     are mistaken in this belief, that fact needs to be placed in the record in the event there is later
 3
     review of this issue.
4
5              Under Rule 16 of the Federal Rules of Criminal Procedure, the defendants are entitled

6    to discovery of information relating to the government’s purposes in seizing funds in attorney
7
     trust accounts. Minimally, these records should be produced and reviewed by the Court in
8
     camera and any records not disclosed kept under seal for potential appellate review.
9
10   III.      If This Court Does Not Dismiss The Indictment Against These Defendants,
               Counsel For Defendants Request This Court To Issue Its Order Permitting
11             Them To Withdraw.
12
               The government’s conduct in seizing attorney IOLTA trust accounts has rendered
13
     defendants Padilla and Vaught indigent and unable to continue to fund their counsel. The
14
15   government’s conduct constitutes changed circumstances in the case from the time of the

16   indictment. The government’s conduct is the direct cause of defendants being without funds
17
     to continue to retain counsel, thus necessitating counsel’s withdrawal. This Court has
18
     previously indicated that issues relating to the release of seized assets to fund counsel should
19
20   be raised in the Central District of California where the seizure warrants were issued.17 As it

21   is uncertain when those issues will be resolved, if the Court denies the present motion,
22   undersigned counsel respectfully request this Court to issue its order allowing them to
23
     withdraw from the case and appointment of the Federal Public Defender or experienced
24
25
26
27   17
          See n. 13, supra.
28

                                                    17
     Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 18 of 19



 1   counsel from the Criminal Justice Act panel for the District Court in Phoenix.18
 2
     IV.    CONCLUSION
 3
            The government’s interference with the defendants’ counsel of choice has resulted in
4
5    violations of the Fifth and Sixth Amendments to the United States Constitution and,

6    accordingly, this matter must be dismissed. The defendants respectfully request that the
7
     Court order the government to provide the requested disclosure so the record relating to this
8
     motion is complete in the event there is appellate review.
9
10          Alternatively, if the Court denies this motion to dismiss, counsel respectfully request

11   the Court to issue its order permitting them to withdraw from the case.
12
            RESPECTFULLY SUBMITTED this 11th day of February, 2019.
13
                                          PICCARRETA DAVIS KEENAN FIDEL PC
14
15                                        By:    /s/     Michael L. Piccarreta
                                                         Michael L. Piccarreta
16                                                       Attorney for Defendant Andrew Padilla
17
18                                        KARP & WEISS, P.C.

19                                        By:    /s/     Stephen M. Weiss
20                                                       Stephen M. Weiss
                                                         Attorney for Defendant Joye Vaught
21
22
23
24
25
26   18
        Defendants Padilla and Vaught will submit evidence of their indigency to the Court under
     seal, signed consents to withdraw as attorney of record, and applications and proposed orders
27
     in compliance with LRCrim 57.14 and LRCiv 83.3.
28

                                                  18
     Case 2:18-cr-00422-DLR Document 456 Filed 02/11/19 Page 19 of 19



 1                            CERTIFICATE OF SERVICE
 2
            I hereby certify that on the 11th day of February, 2019, I electronically
 3
     transmitted the foregoing to the Clerk of the Court via the CM/ECF system for filing
4    and transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
5           Reginald Jones: Reginald.Jones@usdoj.gov
6           Peter S. Kozinets: Peter.Kozinets@usdoj.gov
            John Kucera: John.Kucera@usdoj.gov
7           Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
            Kevin Rapp: Kevin.Rapp@usdoj.gov
8
            Andrew Stone: Andrew.Stone@usdoj.gov
9           Thomas Bienert: tbienert@bmkattorneys.com
            Paul Cambria: pcambira@lglaw.com
10          Robert Corn-Revere: bobcornrevere@dwt.com
11          Bruce Feder: bfeder@federlaw.com
            James Grant: jimgrant@dwt.com
12          Michael D. Kimerer, mdk@kimerer.com
            Gary Lincenberg: glincenberg@birdmarella.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
